Citation Nr: 0608421	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  95-24 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to restoration of a 30 percent evaluation for 
service-connected status post anterior cruciate ligament 
reconstruction of the right knee.

2.  Entitlement to an increased disability rating for 
service-connected status post anterior cruciate ligament 
reconstruction of the right knee, currently evaluated as 
10 percent disabling, to include on an extraschedular basis.  

3.  Entitlement to an increased disability rating for 
service-connected traumatic arthritis of the right knee, 
currently evaluated as 20 percent disabling, to include on an 
extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

Procedural history

The veteran served on active duty from February 1985 to 
February 1989.

In a June 1994 rating decision, the Boston RO granted the 
veteran's claim of entitlement to service connection for a 
right knee disorder.  A 10 percent rating was awarded as of 
March 31, 1994, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  The veteran thereafter indicated disagreement 
with that disability rating, and perfected his appeal with 
the timely submission of a substantive appeal (VA Form 9) in 
August 1995.  In February 1996, the Boston RO, implementing a 
hearing officer's decision, increased the assigned rating to 
30 percent, effective as of March 31, 1994.  

In October 1997, the veteran requested increased compensation 
for his service-connected right knee disorder, 
notwithstanding the fact that his prior claim of entitlement 
to an increased disability rating was still pending and in 
fact had been perfected for Board review.  In January 1998, 
the RO in St. Louis, Missouri determined that the 30 percent 
disability rating be reduced to 10 percent.  In a May 1998 
rating decision, the proposed reduction was implemented, 
effective as of August 1, 1998.  

In August 1999, the veteran's case was considered by the 
Board.  Evidently considering the restoration issue as part 
and parcel of the previously-appealed increased rating issue, 
the Board characterized the issues on appeal at that time as 
entitlement to an evaluation in excess of 30 percent for a 
right knee disability for the period from March 31, 1994 to 
August 1, 1998 and entitlement to restoration of a 30 percent 
evaluation for a right knee disability, effective August 1, 
1998.  The Board remanded these claims in order to accomplish 
additional development of the medical record, to include VA 
examination.

In a January 2001 rating decision, the St. Louis RO 
determined that a combined 20 percent disability rating was 
appropriate for the veteran's right knee disability, assigned 
as follows:  a 10 percent evaluation for right knee 
arthritis, rated pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5260; and a 10 percent rating for post-operative 
right anterior cruciate ligament reconstruction with residual 
graft laxity, partial medial meniscectomy, rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  See 38 C.F.R. 
§ 4.25 (2005); VAOPGCPREC 23-97; see also Esteban v. Brown, 6 
Vet. App. 259, 261 (1994) [separate disabilities arising from 
a single disease entity are to be rated separately].  Both 
ratings were made effective as of September 27, 1999.

In June 2002, the Board again remanded this case to address 
due process concerns, in particular the matter of 
extraschedular ratings under 38 C.F.R. § 3.321(b).  In 
November 2003 the RO issued a Supplemental Statement of the 
Case which included consideration of extraschedular ratings.  
The case was then returned to the Board for further appellate 
proceedings.  

In a June 2004 decision, the Board determined as follows:  
(1) the reduction in rating assigned to the veteran's right 
knee disability from 30 percent to 10 percent, effective 
August 1, 1998, was proper; (2) the criteria for a rating in 
excess of 
10 percent for status post anterior cruciate ligament 
reconstruction of the right knee were not met; (3) the 
criteria for a rating in excess of 10 percent for traumatic 
arthritis of the right knee were not met; and (4) the 
criteria for increased disability ratings for the two 
service-connected knee disabilities on an extraschedular 
basis were not met.

Prior to the Board's June 2004 decision, but unbeknownst to 
the Board when it rendered that decision, the RO, in March 
2004, increased the rating assigned for the veteran's right 
knee traumatic arthritis to 20 percent as of September 30, 
2003. 

The veteran appealed the Board's June 2004 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court) which, by means of a September 2005 Order issued 
pursuant to a Joint Motion entered into by VA and the 
veteran, remanded the case to the Board with instructions, as 
set forth in the Joint Motion, for the Board to address 
certain matters.

Subsequent to the issuance of the September 2005 Court Order, 
the Court rendered a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Mar. 
3, 2006).  Because of Dingess/Hartman, certain due process 
matters must be addressed prior to further appellate 
consideration of the matters referenced in the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of him.

Additional comment

With respect to the various instructions contained in the 
Joint Motion for Remand, these will generally be dealt with 
when and if this case is returned to the Board.  However, the 
comment concerning the 20 percent rating assigned by the RO 
for traumatic arthritis of the right knee, as well as the 
comment that the increased rating claims encompass the matter 
of consideration of extraschedular ratings, are reflected in 
the statement of the issues on the first page of this 
decision.




REMAND

This appeal involves disability ratings assigned for the 
veteran's right knee disability(ies).  

In brief, the veteran was granted service connection for the 
veteran's right knee disability, denominated status post 
anterior cruciate ligament repair, and an initial 30 percent 
disability rating was assigned from March 31, 1994 through 
July 31, 1998, at which time the assigned rating was reduced 
to 10 percent.  The assigned rating was later increased to 20 
percent disabling effective September 30, 2003.  
The veteran has appealed both the reduction issue and the 
increased rating issue.
In addition, a separate 10 percent disability rating was 
assigned for right knee arthritis as of September 27, 1999.  
The veteran has appealed the assigned rating.  

The veteran, during the course of his appeal, has in essence 
raised questions as to the effective dates of these ratings.  
Moreover, since this appeal involves the assignment of an 
initial rating, the Court's decision in Fenderson v. West, 12 
Vet. App. 119 (1999) concerning staged ratings applies.

The Court in Dingess/Hartman held that matters of the degree 
of disability and effective date must be addressed in the 
notice furnished to a claimant under the Veterans Claims 
Assistance Act (the VCAA).  In particular, the Court held in 
that decision that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
effective date of an award.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
effective date or dates for the ratings assigned for  the 
disability on appeal.  Because the question of effective 
dates is pertinent to the current appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which must include an explanation as to 
the type of evidence that is needed to establish an effective 
date.  Because the Board cannot rectify this deficiency on 
its own, see Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter 
must be remanded for further development.

This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

1.  The veteran is to be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation as to the 
information and evidence needed to 
establish effective date(s) for the 
claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
supra.

2.  Thereafter, after undertaking an 
additional evidentiary and/or procedural 
development which it deems to be 
necessary, VBA should readjudicate the 
issues on appeal.  If necessary, a SSOC 
should be prepared and should be 
furnished to the veteran and his 
representative.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

